Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear whether “the amount of a charging current or a discharging current” recited in line 14 refers to the “first current” recited in line 11 or some other current.  Claim 1 is also not clear as to what performs the reading and determining recited in the last line of the claim.
Claims 2-8 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 9 is indefinite because it is not clear whether “the amount of a charging current or a discharging current” recited in line 26 refers to the “first current” recited in line 24 or some other current.  Claim 9 is also not clear as to what performs the reading and determining recited in the last line of the claim.
Claims 10-20 are indefinite by virtue of their claim dependency upon indefinite claim 9.

Claims 3, 6, 11, and 14 are further unclear because each recite a light sensing unit or a compensation unit that senses more than one color, which conflicts with their respective parent claims that recites that each light sensing unit and compensation unit senses only one respective complementary color.
Claim 20 is further indefinite because it is not clear whether “a first current” in line 7 and “second current” in line 9 refer to the first and second current recited in parent claim 9 or some other currents.  the amount of a charging current or a discharging current” recited in line 14 refers to the “first current” recited in line 11 or some other current.  Claim 20 is also not clear whether “the amount of a charging current or a discharging current” recited in line 10 refers to the “first current” previously or some other current.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references made of record disclose optical sensing circuit and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878